    Case 3:20-cv-00740 Document 37 Filed 02/15/21 Page 1 of 1 PageID #: 271




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 HUNTINGTON DIVISION

 CHRISTOPHER FAIN, et al.,
 individually and on behalf of all others
 similarly situated,

                Plaintiffs,

        v.                                                   CIVIL ACTION NO. 3:20-cv-00740
                                                               HON. ROBERT C. CHAMBERS
 WILLIAM CROUCH, et al.,

                Defendants.


                ORDER DISMISSING AFFORDABLE CARE ACT CLAIM
                     AGAINST DEFENDANT TED CHEATHAM

       This matter comes before the Court on the joint motion by Plaintiffs Brian McNemar and

Zachary Martell, and Defendant Ted Cheatham, to dismiss Mr. McNemar and Mr. Martell’s

claim in Count II of the complaint against Defendant Cheatham under Section 1557 of the

Patient Protection and Affordable Care Act, 42 U.S.C. § 18116.

       IT IS HEREBY ORDERED THAT:

       1.      The claim by Plaintiffs Brian McNemar and Zachary Martell against Defendant

Ted Cheatham in Count II of the complaint, under Section 1557 of the Patient Protection and

Affordable Care Act, 42 U.S.C. § 18116, is dismissed. This order does not affect any other

claim in the case.

       2.      Each side will bear its costs and fees as to this claim.

       IT IS SO ORDERED.


Dated: ____________________                           _____________________
                                                      Honorable Robert C. Chambers
                                                      U.S. District Court Judge
